Title: Defense of the Canada Pamphlet, [8–15 May 1760]
From: Franklin, Benjamin
To: 


          The London Chronicle for April 24–26 contains a long and highly favorable review of The Interest of Great Britain Considered, calling it a “masterly performance” which “shows the writer to be perfectly acquainted with his subject and possessed of the happy talent of expressing himself with clearness, strength, and precision.” Most of the article consists of summary statements of the arguments advanced in Remarks on the Letter Address’d to Two Great Men against the retention of Canada, each followed by an extended paraphrase of the rebuttal in Franklin’s Canada Pamphlet.
          The Chronicle for May 6–8 printed a piece dated “Bath, May 3, 1760,” in which the writer vigorously disagreed with the author of The Interest of Great Britain Considered. He had four main criticisms: 1. His opponent had not properly distinguished between the northern continental colonies (from New England south through Pennsylvania), which supplied few commodities that Britain needed, and those to the south (Maryland through Georgia), which furnished such desirable products as tobacco, rice, and indigo. 2. He had failed to point out that the provision trade from the northern group to the West Indies was competitive with the similar trade from Great Britain to the islands. 3. In describing the “prodigious” increase of the trade of the northern colonies since 1754 he had not said how much of this was the result of their clandestine trade with the French islands during wartime. 4. He had ignored the fact that much of the recent great prosperity of the northern colonies resulted from the vast expenditures there of British money in support of the armed forces. In introducing this piece the publisher of the Chronicle, actively supporting Franklin’s side of the controversy, stated “[We have taken the liberty to add a few notes to prevent a reader from being mislead]” and then inserted at the bottom of the columns sixteen footnotes defending the Canada Pamphlet from what he considered unfair or unjustifiable attacks by the critic.
          In the Chronicle for May 15–17 is a second article by the same writer, elaborating some of his earlier criticisms and adding new objections to the arguments in the Canada Pamphlet. The publisher explained in a headnote that he inserted the piece “not only to show what shifts the advocates for keeping Guadaloupe, rather than Canada, are reduced to; but, with their Author, to keep awake the attention of the Publick” to this important question. He added that he was credibly informed that the author of the Remarks on the Letter Address’d to Two Great Men (whom he may have thought to be also the writer of these two attacks on the Canada Pamphlet) “will lose a lucrative place when Guadaloupe is restored. Hinc illae lacrimae.” This was a direct slap at William Burke, who had been appointed secretary and register of Guadeloupe in the previous autumn.
          Who wrote these two criticisms cannot now be certainly established. William Franklin told Joseph Galloway a few weeks later that the author was Josiah Tucker, Dean of Gloucester, and he may have been right, but the present editors have found no evidence for or against this attribution.
          In his second article for the Chronicle the writer indicated his belief that the footnotes added to the first were written by the author of the Canada Pamphlet. A publisher’s footnote to the second piece suggests, without positively saying so, that he was wrong. The present editors have found no evidence that Franklin wrote these notes, or indeed, that he ever completed and published any defense of his pamphlet. That he contemplated doing so, however, is evident both from a statement by his son in the letter to Galloway mentioned above, and from a single page in his handwriting which survives among his papers. This is the draft of the opening of what was evidently intended as a letter to the Chronicle replying to the attack in the issue of May 6–8. The reference to that piece as having appeared “in your last Wednesday’s Paper” fixes the date of composition as sometime between the appearance of that issue on Thursday, May 8, 1760, and the following Thursday, May 15. How much more Franklin wrote of the draft cannot be determined; the bottom of the page interrupts a quotation from his critic in mid course and no other fragments of this draft have been found among his papers. Search of the Chronicle for the next several months reveals nothing which might be even remotely identified as a reply by Franklin to these criticisms of his pamphlet. Probably he concluded on second thought, as he did when Abbé Nollet attacked his electrical theories, that he would let his contribution stand or fall on its own merits, letting other writers pursue the debate if they cared to do so.
         
          
            Sir
            [May 8–15, 1760]
          
          When I think I have receiv’d Information from a new Pamphlet, that I have therefore read with Pleasure, it always mortifies me to find its Positions soon controverted by some Answerer, that seems equally intelligent, and all the suppos’d Knowledge I had acquir’d reduc’d again to Uncertainty.
          This has been my case lately, in reading the Letter to two Great Men, the Remarks on that Letter, and the Interest of Great Britain considered with Regard to her Colonies in Answer to those Remarks. The last of these Pamphlets seem’d so full and clear, that I made up my Mind upon it and sat down satisfy’d that I understood something of the Subject. But here comes an apparently sensible Writer from Bath in your last Wednesday’s Paper, that perplexes me with an Assurance that the Doctrines of that Piece are “big with Mischief, tending to entail an eternal War upon US, as long as there remains an Indian Tribe unsubdued or not extirpated from one end of the vast Continent of America to the other,” that its Reasonings are fallacious: That the Author “applies to the Foibles and Passions of Mankind,” that “his Performance is full of Artifice and Chicane, calculated to serve the purpose of the Monopolizers of Jamaica; and is destitute of [remainder missing].
        